Citation Nr: 1003660	
Decision Date: 01/26/10    Archive Date: 02/16/10

DOCKET NO.  05-22 790A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for posttraumatic stress disorder (PTSD) for the period prior 
to June 20, 2005.

2.  Entitlement to a rating in excess of 30 percent for PTSD 
for the period prior to August 16, 2007.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1969 to 
September 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on an appeal from a rating decision issued by the 
Regional Office (RO) in Philadelphia, Pennsylvania that 
granted service connection for PTSD and assigned a rating of 
10 percent for that disability.  The Veteran disagreed with 
the 10 percent rating that was assigned for his PTSD.  The 
Veteran's claim was readjudicated on multiple occasions 
during the course of this appeal; as a result, the Veteran's 
rating for his PTSD was increased to 30 percent effective 
June 20, 2005 and increased to 70 percent effective August 
16, 2007.  

In written correspondence dated in November 2009 the Veteran 
indicated that he was satisfied with the 70 percent rating 
assigned for his PTSD for the period beginning August 16, 
2007.  Therefore, the portion of the Veteran's appeal 
pertaining to that time period is withdrawn and will not be 
considered herein.  See 38 C.F.R. § 20.204 (permitting an 
appellant or his authorized representative to withdraw a 
pending appeal at any time prior to the issuance of a 
decision thereon by the Board).  The Board also notes that 
while the Veteran initially also appealed the denial of 
service connection for tinnitus, his appeal on that issue was 
granted in full in a February 2009 rating decision that was 
issued at the RO and therefore this issue is no longer part 
of this appeal.  

The Veteran testified before the undersigned Veterans Law 
Judge at a November 2009 hearing that was held at the RO in 
Philadelphia, Pennsylvania.

The Board also notes that while the Veteran testified at his 
hearing that he is presently unable to work due to his PTSD, 
he has been rated 100 percent disabled since August 24, 2007.  
Therefore, no issue regarding the Veteran's entitlement to a 
total rating by reason of individual unemployablity need be 
addressed herein.  


FINDINGS OF FACT

1.  Giving the benefit of the doubt to the Veteran, at all 
times prior to August 16, 2007, the Veteran's PTSD was shown 
to be productive of occupational and social impairment with 
occasional decreases in work efficiency and intermittent 
periods of inability to perform occupational tasks as a 
result of symptoms including depressed mood and chronic sleep 
impairment.  

2.  The Veteran's PTSD was not shown to cause occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long-term memory; 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships at any 
time during this period.  

3.  His PTSD was not shown to cause occupational and social 
impairment with deficiencies in most areas or total 
occupational and social impairment during the period in 
question.


CONCLUSIONS OF LAW

1.  The criteria for a rating of 30 percent, but no higher, 
for PTSD were met for the prior to June 20, 2005.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.130, 
diagnostic code 9411 (2009).

2.  The criteria for a rating in excess of 30 percent for 
PTSD for the period beginning June 20, 2005 and ending August 
16, 2007 were not met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.321, 4.1, 
4.3, 4.7, 4.40, 4.45, 4.130, diagnostic code 9411 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims and Assistance Act of 2000 (VCAA) 
describes VA's duties to notify and assist claimants with 
substantiating their claims for VA benefits.  38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5107; 38 C.F.R. § 3.102, 3.156(a), 
3.159.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate his or her claim.  38 
U.S.C.A. § 5103(a), 38 C.F.R § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183, 186-187 (2002).  In accordance 
with 38 C.F.R. § 3.159(b)(1), proper VCAA notice must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide.  The Board notes that 38 C.F.R. § 3.159 was 
revised in part, effective May 30, 2008.  See 73 Fed. Reg. 
23,353-23,356.  The third sentence of 38 C.F.R. § 
3.159(b)(1), which stated that "VA will also request that 
the claimant provide any evidence in the claimant's 
possession that pertains to the claim," was removed.  This 
amendment applies to all applications pending on, or filed 
after, the regulation's effective date. 

VCAA notice should be provided to a claimant before the 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Pelegrini v. Principi, 18 Vet. 
App. 112, 115 (2004).  However, the VCAA notice requirements 
may be satisfied notwithstanding errors in the timing or 
content of the notice if such errors are not prejudicial to 
the claimant.  Id at 121.  Further, a defect in the timing of 
the notice may be cured by sending proper notice prior to a 
re-adjudication of the claim.  Mayfield v. Nicholson, 444 
F.3d 1328, 1333-1334 (Fed. Cir. 2006). 

The VA General Counsel issued a precedential opinion 
interpreting Pelegrini as requiring the Board to ensure that 
proper notice is provided unless it makes findings regarding 
the completeness of the record or other facts that would 
permit the conclusion that the notice error was harmless.  
See VAOGCPREC 7-2004.

The United States Court of Appeals for the Federal Circuit 
reaffirmed the importance of proper VCAA notice in Mayfield 
v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Mayfield and 
its progeny instruct that a comprehensive VCAA letter, as 
opposed to a patchwork of other post-decisional documents, is 
required to meet the VCAA's notification requirements.  Id at 
1320.  However, VCAA notification does not require a pre-
adjudicatory analysis of the evidence already contained in 
the record.  See, e.g. Mayfield v. Nicholson, 20 Vet. App. 
537, 541 (2006).   

During the pendency of this claim, the United States Court of 
Appeals for Veterans Claims (Court) decided Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd sum nom Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), in which it held 
that VCAA notice requirements are applicable to all five 
elements of a service connection claim.  Thus, the Veteran 
must be notified that a disability rating and effective date 
for the award of benefits will be assigned if service 
connection for a claimed disability is awarded.  Id at 486. 

Here, the Veteran was sent a letter in February 2004, prior 
to the initial rating decision appealed herein, that 
explained what he needed to show in order to establish 
service connection for a claimed disability.  The letter also 
explained that, if needed for his claim, VA would request all 
records held by Federal agencies, including service treatment 
records and VA treatment records.  It also explained that if 
the Veteran identified private treatment records in support 
of his claim, VA would make reasonable efforts to help the 
Veteran obtain those records.  

The Veteran was not sent a letter prior to the initial rating 
decision herein that explained the general manner whereby VA 
assigns disability ratings and effective dates.  However, the 
rating criteria were subsequently identified on several 
documents that were sent to the Veteran, including a May 2005 
SOC and a November 2006 Supplemental Statement of the Case 
(SSOC); the Veteran's claim was thereafter readjudicated in a 
June 2009 SSOC.  Additionally, a notice providing the 
information required by Dingess was sent to the Veteran at 
the same time as the November 2006 SSOC, and a separate 
letter explaining how VA assigns disability ratings and the 
specific criteria applicable to rating mental disorders was 
sent to the Veteran in June 2008, prior to the June 2009 
SSOC.  Therefore, to the extent that there was any 
predecisional notice error, such error was cured.  

The Board notes that the Veteran's claim for a higher initial 
rating for is a downstream issue from his claim for 
entitlement to service connection for PTSD. The RO granted 
service for PTSD in a July 2004 rating decision and assigned 
a 10 percent rating for that disability.  The Veteran then 
filed a notice of disagreement arguing that he should have 
received a higher rating for his PTSD.  In these types of 
circumstances, VA is not required to issue a new VCAA letter.  
See VAOPGCPREC 8-2003.  In this precedential opinion, the 
General Counsel held that although VA is required to issue a 
Statement of the Case (SOC) if the downstream issue is not 
resolved, 38 U.S.C.A. § 5103(a) does not require separate 
notice of the information and evidence necessary to 
substantiate the newly raised issue. Id.  As noted in the 
introduction, the Veteran was granted a 30 percent rating 
effective June 20, 2005 and a 70 percent rating effective 
August 16, 2007 in subsequent rating decisions that were 
prepared by the RO in connection with this appeal.  He was 
sent an SOC in May 2005, an SSOC in November 2006, and an 
SSOC in June 2009, thus fulfilling VA's obligation to issue 
an SOC on the unresolved downstream issue. 

In addition to its duty to provide various notices to 
claimants, VA also must make reasonable efforts to assist 
them in obtaining the evidence that necessary to substantiate 
their claims, unless no reasonable possibility exists that 
such assistance would aid in substantiating such claims.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with the 
current appeal, VA has of record evidence including VA 
treatment records, service treatment records, a letter from 
the Veteran's treating VA psychologist, written statements 
that were submitted by the Veteran, and a transcript of the 
Veteran's testimony before the undersigned Veteran's Law 
Judge at a November 2009 hearing that was held at the RO.  
The Veteran was afforded 4 VA examinations in connection with 
this claim.  There is no indication that additional evidence 
exists that is relevant to the issues on appeal herein.

For the reasons set forth above, the Board finds that VA 
satisfied its duties pursuant to the VCAA. 

II.  Initial Ratings

The Veteran claims that he should have received a higher 
initial rating for his PTSD.  Specifically, he claims that he 
should have received a rating greater than 10 percent for the 
period prior to June 20, 2005 and a rating greater than 30 
percent for the period prior to August 16, 2007.  The Veteran 
contends that the 70 percent rating that was granted by the 
RO effective August 16, 2007 should extend back to the date 
of his claim.  

Disability ratings are determined by applying criteria that 
are set forth in the VA's Schedule for Rating Disabilities 
(38 C.F.R. Part 4).  Ratings are based on average impairments 
of earning capacity resulting from particular diseases and 
injuries and the residuals thereof in civilian occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities are 
described utilizing diagnostic codes set forth in 38 C.F.R. 
Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher rating will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7.

In cases, such as this one, in which a claim for a higher 
evaluation arises out of the initial grant of service 
connection for the disability at issue, multiple ("staged") 
ratings may be assigned for different periods of time during 
the pendency of the claim and appellate process. See 
generally Fenderson v. West, 12 Vet. App. 119 (1999).  See 
also Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's PTSD is evaluated under 38 C.F.R. 4.130, 
Diagnostic Code 9411.  

A rating of 10 percent is assigned when the Veteran exhibits 
occupational and social impairment due to mild or transient 
symptoms which decrease work efficiency and the ability to 
perform tasks only during periods of significant stress, or 
where the Veteran's symptoms are controlled by continuous 
medication.

A rating of 30 percent is assigned when the Veteran exhibits 
occupational and social impairment with occasional decreases 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, or mild memory loss (such 
as forgetting names, directions, recent events).

A rating of 50 percent is assigned when the Veteran exhibits 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long-term memory 
(e.g. retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A rating of 70 percent is assigned when the Veteran exhibits 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work like setting); inability to establish and 
maintain successful relationships.

A rating of 100 percent is assigned when the Veteran exhibits 
total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  Id.

The Veteran was first examined in connection with this claim 
in March 2004.  At that time, the Veteran reported that he 
was working for Disabled American Veterans (DAV) at the 
Lebanon VA Medical Center (VAMC) coordinating transportation 
services.

The Veteran reported that he frequently changed jobs in the 
past in part because he had difficulty tolerating "corporate 
or bureaucratic nonsense, deception and games".  He had been 
married since 1979 and had two children.   The Veteran 
reported that he had difficulty sleeping several times per 
week, including nightmares and early awakening.  He avoided 
certain sounds and smells, such as gunshots or decay.  He 
reported avoidance of crowds, hypervigilance, and occasional 
flashbacks.  He reported that his current employment working 
with other disabled Veterans provoked additional intrusive 
memories.  He reported that he recently began treatment with 
a VA psychologist but was too new to therapy to have any 
opinion as to its efficacy.

Upon examination, the Veteran was neatly dressed and groomed.  
He expressed himself in clear and logical terms.  His 
intellectual functioning, memory, capacity for abstraction, 
insight, and judgment were assessed as above average.  He 
projected calmness, had strong convictions, and displayed 
marked inflexibility.  He did not express any strong emotion 
although he expressed disappointment and some depression 
surrounding not having achieved the career goals that he set 
for himself.  He was not considered to be a danger to himself 
or others.  He was evaluated as competent and employable.  

The examiner assigned a global assessment of functioning 
(GAF) score of 61.  This is at the lower (more severe) range 
of the spectrum of symptoms that are considered to be mild, 
or which cause some difficulty in social, occupational, or 
school functioning although the individual is generally 
functioning pretty well and has some meaningful personal 
relationships.  

The Veteran was reexamined in September 2005.  At that time, 
the Veteran reported that he was still working for the DAV 
but part time.  He denied any history of inpatient 
psychiatric treatment, suicidal or homicidal history, drug 
abuse, or legal problems.  He was noted to currently be 
prescribed antidepressants and to be in treatment with a VA 
therapist.  He was still married but reported that he did not 
love or feel close to his wife.  The examiner noted that the 
Veteran did not seem to feel close to people in general.  
Outside of work, the Veteran reported that he liked to spend 
time on a farm that his family owned.  

The examiner reported that the Veteran endorsed PTSD symptoms 
including feeling like he had nothing look forward to, 
general pessimism and cynicism, a lack of interests, 
difficulty feeling or expressing love, and avoidance of 
discussing his experiences in Vietnam.  He described being 
quite irritable and hypervigilant, but his concentration 
appeared adequate.  The examiner believed that the Veteran 
described some on and off depressive symptoms.

On examination, the Veteran was casually dressed and groomed 
and did not appear to be in any acute distress.  He discussed 
things in a manner of fact manner with little emotion 
expressed.  His affect, overall, was restricted.  He had 
fairly good eye contact.  His speech was well articulated and 
within normal limits.  His mood seemed normal at the time of 
the examination although the Veteran described having 
dysphoric and anxious moods at times.  He did not endorse any 
suicidal or homicidal thoughts.  The Veteran reported that he 
tried to avoid getting into arguments because he was afraid 
that he might react violently or aggressively, but that this 
had never actually happened.  His thought process was clear, 
coherent, and logical.  His thought content was free of any 
obsessions, compulsions, delusions, or hallucinations.  There 
was no evidence of any disturbances of concentration or 
memory.  His judgment and insight were assessed as pretty 
good.  

The examiner assigned the Veteran a GAF score of "51-60."  
This is generally indicative of moderate symptoms or moderate 
difficulty in social, occupational, or school functioning.

The Veteran was reexamined again on October 16, 2007.  The 
examiner noted that the Veteran was being treated with an 
antidepressant which helped him feel "less sullen, more 
chipper", but which did not entirely ameliorate his PTSD 
symptoms, and with individual psychotherapy.  The Veteran 
reported that he felt less alone since starting therapy but 
that it was not effective in controlling his symptoms and 
that he had repeated exacerbations thereof.  He was no longer 
employed, having left his job due to "low frustration and 
stress tolerance, burnout and exhaustion, and loss of 
interest/low motivation." 

The Veteran reported that he had been married for 27 years 
but did not feel close to his wife.  He had two adult sons 
with whom he got along well but he did not see them on a 
daily basis.  He described "great" relationships with 
several siblings, "okay" relationships with a couple of 
other siblings, and poor relationships with the his remaining 
siblings secondary to a dispute over their mother's estate.  
The Veteran reported that he had one friend that he 
occasionally spent time with but generally preferred solitary 
activities.  He reported that he enjoyed being outdoors and 
doing yard work and watching television or movies when the 
weather did not permit this.  

The Veteran described experiencing poor sleep and distressing 
nightmares, contributing to feeling tired and irritable 
during the day.  He denied experiencing panic attacks or 
homicidal thoughts.  He expressed apathy about life but 
denied any suicidal intent or plan.  His impulse control 
seemed to be good and he did not report any past episodes of 
violence, but rather tended to avoid conflicts.  He did not 
have any difficulty performing his activities of daily 
living.

The Veteran also reported other PTSD symptoms including 
intrusive thoughts, avoidance of stimuli that recalled the 
traumatic event, hypervigilance, an excessive startle 
response, a restricted range of affect, diminished interest 
in activities, and irritability.  The Veteran self-assessed 
his symptoms as moderate to severe in intensity, described 
them as worsening, and related that they occurred regularly.  
He described some symptoms as "constant" and others as 
having occurred either daily or several times per week.  

Upon examination, the Veteran was clean, neatly groomed, and 
appropriately dressed, there was no psychomotor activity 
noted, and he was cooperative with the examination.  His 
affect was restricted and he seemed hopeless, fearful, 
apathetic, and irritable.  His attention was intact, his 
thought process and thought content were unremarkable, and he 
did not have any delusions or hallucinations.  His judgment 
and insight were adequate.  

The examiner determined that the Veteran was not totally 
occupationally and socially impaired by his psychiatric 
symptoms.  However, the examiner noted that the Veteran 
exhibited poor judgment, such as with respect to quitting 
jobs, and had multiple jobs at ranging skill levels in the 
past.  The Veteran was easily overwhelmed and had poor 
frustration tolerance.  She assigned a GAF score of 45.  A 
GAF of 41-50 is indicative of serious symptoms or any serious 
impairment in social, occupational, or school functioning..

The Veteran was reexamined in March 2009 with similar 
findings to the above.

VA treatment records indicate that the Veteran first reported 
PTSD symptoms to his primary care provider in 2003 and was 
thereafter referred to psychiatry for evaluation.  He was 
treated with antidepressants and therapy from then until the 
present time.  Various treatment records reflect that he 
generally displayed a somewhat constricted affect and 
recurrent depressed mood.  He at times described difficulty 
being around people, intrusive thoughts, feeling of 
detachment, anxiety, and depression.  He reported these 
symptoms as being especially bad in the spring because this 
was the time of year that he was injured in Vietnam as well 
as the anniversary of his mother's death.  The Veteran often 
felt pressured and undervalued at work; this was a recurrent 
theme in his treatment.  

On June 20, 2005, the Veteran's psychologist wrote a letter 
to VA expressing her disagreement with the VA examination 
dated in March 2004 and the subsequent rating decision.  She 
noted that the Veteran regularly experienced nightmares, had 
numbed responsiveness, and avoided stimuli that reminded him 
of Vietnam.  He displayed a restricted emotional range and 
had diminished interest in activities, was irritable, and 
felt "survivor guilt."  She expressed that the Veteran was 
very intelligent and likely would have had a successful 
career if not for his PTSD.  She also noted that the Veteran 
avoided emotional closeness.  

In notes dated in May and July 2005, this psychologist noted 
that the Veteran was angry at how this claim was being 
handled by VA.  In a July 2005 note  the psychologist opined 
that the 10 percent disability rating then assigned for the 
Veteran's PTSD was "insulting" to the Veteran.  An August 
2005 note indicated that the Veteran expressed some suicidal 
ideation as stress increased at work and at home due to 
financial pressures.  At times later treatment records 
referenced the Veteran's feelings of numbness and fleeting or 
occasional suicidal thoughts without any plan or intent.  In 
April 2006, after his rating was increased to 30 percent, the 
Veteran told his psychologist that he felt that he was being 
"penalized" by VA for working.  The psychologist agreed 
that the Veteran should have received a higher rating and 
opined that VA's failure to give the Veteran a higher 
disability rating was exacerbating his symptoms.  

A treatment note from September 2006 reflects that the 
Veteran left his job with DAV to accept a job at the Lebanon 
VAMC but that he had to leave that job secondary to physical 
problems after a short time.  Otherwise, he was doing 
"fairly well" but continued to feel isolated and to have 
nightmares.  The subsequent treatment note reflects that the 
Veteran thereafter returned to his former job and continued 
to experience PTSD symptoms.  He continued to feel 
dissatisfied about the lack of pay and respect this position 
entailed and as a result left the position in summer 2007.  
He continued to experience symptoms such as numbness, 
isolation, avoidance, intrusive thoughts, and poor 
sleep/nightmares.  Subsequent treatment records reflect 
similar symptoms.  

In a letter dated in September 2006 the Veteran wrote that 
his psychologist indicated to him that she wrote the June 
2005 letter with the intention that the Veteran would receive 
a disability rating of at least 50 percent.  

At his hearing in November 2009, the Veteran testified that 
that, at the time he sought service connection for PTSD, he 
was working for DAV and dealing with other Veterans caused 
him to have upsetting dreams and emotions.  He became more 
unhappy and had more difficulty dealing with his family.  The 
Veteran testified that since 2003 he had symptoms all the 
time, but they got worse over time.  He started to feel numb 
and became forgetful of tasks.  He experienced survivor 
guilt.  He alleged that he had difficulty keeping jobs and 
working due to "pressure."  

Giving the benefit of the doubt to the Veteran, his symptoms 
throughout the entire appeal period are more consistent with 
a 30 percent rating than with the 10 percent rating that was 
assigned for the period prior to June 20, 2005.  For example, 
the Veteran specifically endorsed certain symptoms that are 
expressly contemplated in the criteria for a 30 percent 
rating, such as depressed mood, anxiety, and chronic sleep 
impairment.  Although the VA examiner who performed the 
initial evaluation of the Veteran assigned a GAF score that 
was consistent with mild symptoms, it was at the low end of 
that range indicating that the Veteran's symptoms were near 
to the severity that was necessary for them to be considered 
moderate in nature.  Moreover, the June 20, 2005 letter from 
the Veteran's psychologist indicated that the Veteran 
experienced more serious symptoms since she began treating 
the Veteran in 2003.  There is no indication that the 
Veteran's symptoms were less severe prior to June 20, 2005 
than thereafter.  Rather, the evidence in the claims file 
indicates that his symptoms were fairly consistent during 
this time period.  

However, the evidence does not show that the Veteran's 
symptoms were consistent with a rating higher than 30 percent 
at any time during the period relevant to this appeal.  Prior 
to August 16, 2007, the Veteran was not shown to have 
occupational and social impairment with reduced reliability 
and productivity due to symptoms such as circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long term memory; impaired 
judgment; impaired abstract thinking; or disturbances of 
motivation and mood.  

For example, the Veteran's memory, abstract thinking, and 
judgment were assessed as above average at the March 2004 VA 
examination and his judgment and insight were assessed as 
"pretty good" at the September 2005 VA examination.  The 
Veteran was also noted to be articulate by the VA examiners 
who performed the March 2004 and September 2005 VA 
examination and was noted to express himself clearly and 
logically.  The examiner who performed the September 2005 
examination specifically noted that there was no evidence of 
any disturbances of concentration or memory.  While the Board 
acknowledges that the Veteran testified at the November 2009 
hearing that he believed his memory was impaired at this time 
the Veteran's belief is not supported by the evaluations that 
were performed by the VA examiners and his treatment records 
do not show that he experienced memory problems prior to 
August 16, 2007.  

While the evidence shows that the Veteran had some 
interpersonal difficulties at work because he felt 
underappreciated, his treatment records indicate that he 
nonetheless was able to fully perform his job functions, 
which required significant interaction with other people, and 
even went out of his way to assist other Veterans by spending 
extra time with them and listening to their stories.  
Socially, the Veteran was married for over 25 years and while 
the Veteran expressed some dissatisfaction with this 
relationship he was nonetheless able to maintain it.  He also 
remained close with certain siblings.  Thus, the Board does 
not find that this constitutes difficulty in establishing and 
maintaining effective work and social relationships as 
contemplated by the criteria for a 50 percent rating. 
Although the Veteran was noted to have occasionally expressed 
suicidal thoughts, these were expressly noted to be fleeting 
or occasional and without any intent.  The Veteran remained 
interested in activities such as spending time on his 
family's farm.  Moreover, while the Veteran consistently was 
noted to display a restricted or somewhat flattened affect, 
this symptom alone is not sufficient to warrant a higher 
rating.  

The Board is aware that the Veteran's psychologist opined 
that the Veteran deserved a rating higher than 30 percent.  
The Board is not bound by such opinion.  The objective 
symptoms shown do not support such a characterization.  
Moreover, while the October 16, 2007 VA examination showed 
more severe symptoms, this was after the effective date of 
the 70 percent rating.  

The Board also finds that the Veteran's symptoms do not 
present such an exceptional disability picture as to render 
the schedular rating inadequate.  38 C.F.R. § 3.321(b).  See 
also Thun v. Peake, 11 Vet. App. 111, 115 (2008) (the 
threshold factor for extraschedular consideration is a 
finding that the evidence before VA presents such an 
exceptional disability picture that the schedular evaluation 
is inadequate).  The Veteran was never hospitalized for any 
type of psychiatric difficulty.  While his psychologist 
believed that the Veteran had the intelligence and education 
to have had a more successful career if it was not for his 
PTSD symptoms, there is no evidence of marked interference 
with employment during the period that is applicable to this 
appeal. 

The Board acknowledges that VA is statutorily required to 
resolve the benefit of the doubt in favor of the Veteran when 
there is an approximate balance of positive and negative 
evidence regarding the merits of an outstanding issue.  With 
respect to the period prior to June 20, 2005, all doubt was 
resolved in favor of the Veteran by granting a 30 percent 
rating.  The preponderance of the evidence is against the 
Veteran's claim for a rating in excess of 30 percent at any 
time prior to August 16, 2007. See, e.g., Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b.



	(CONTINUED ON NEXT PAGE)





ORDER

A rating of 30 percent, but no higher, is granted for the 
period prior to June 20, 2005, subject to the laws and 
regulations governing the award of VA monetary compensation.

A rating in excess of 30 percent for PTSD for the period 
beginning June 20, 2005 and ending August 16, 2007 is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


